Case: 15-40595      Document: 00513648739         Page: 1    Date Filed: 08/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-40595
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         August 23, 2016
                                                                            Lyle W. Cayce
PHILLIP DAVID HASKETT,                                                           Clerk


                                                 Plaintiff-Appellant

v.

CONTINENTAL LAND RESOURCES, L.L.C.; WESTERN LAND SERVICES,
INCORPORATED; PURPLE LAND MANAGEMENT CORPORATION,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:14-CV-281


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Phillip David Haskett challenges the district court’s dismissal, pursuant
to Federal Rule of Civil Procedure 12(b)(6), of his Age Discrimination in
Employment Act (ADEA) suit for failure to state a claim upon which relief may
be granted. Haskett argues that the district court erred in dismissing his
complaint after incorrectly concluding that he had not alleged a prima facie



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40595     Document: 00513648739      Page: 2    Date Filed: 08/23/2016


                                  No. 15-40595

age discrimination claim. In addition, Haskett argues that the district court
abused its discretion by denying him leave to amend his complaint a second
time.
        Haskett does not challenge the dismissal of defendant Western Land
Services, Inc. (WLS) for lack of personal jurisdiction and has, thus, abandoned
any claims against the company. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (stating that failure to identify
an error in the district court’s analysis is the same as if no appeal were filed).
Haskett also fails to object to the district court’s conclusions that (1) it did not
have jurisdiction to consider his claim for a declaratory judgment and (2)
regarding nine unknown clients of the defendants, Haskett had failed to state
a claim under the theory of respondeat superior. Therefore, Haskett has,
likewise, abandoned any challenge to the district court’s denial of his requests
for a declaratory judgment and for relief under the theory of respondeat
superior. See id.
        We review de novo a dismissal under Rule 12(b)(6) for failure to state a
claim upon which relief may be granted. Leal v. McHugh, 731 F.3d 405, 410
(5th Cir. 2013). To state a claim, “a complaint must contain sufficient factual
matter, accepted as true, to state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and
citations omitted). The familiar McDonnell Douglas standard for evaluating
employment discrimination claims is an evidentiary framework, not a pleading
standard. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). A plaintiff
thus need not allege the prima facie case of that evidentiary framework to
survive a Rule 12 motion to dismiss. Id.; Flores v. Select Energy Srvcs., L.L.C.,
486 Fed. App’x. 429, 432 (5th Cir. 2012). Allegations related to that prima facie




                                         2
    Case: 15-40595     Document: 00513648739     Page: 3    Date Filed: 08/23/2016


                                  No. 15-40595

inquiry may nonetheless be helpful in satisfying the general Iqbal plausibility
standard. Leal, 731 F.3d at 413; Flores, 486 Fed. App’x. at 432.
      Haskett’s complaint alleged the following facts that would state a prima
facie case of age discrimination: (1) he belonged to a protected class, (2) he
applied for employee positions seeking applicants and was actually qualified
for the jobs, (3) his applications were rejected, and (4) after rejecting him,
defendants Continental Land Resources, L.L.C. (CLR) and Purple Land
Management Corporation (PLMC) hired other applicants who were not in the
protected class. See Medina v. Ramsey Steel Co., 238 F.3d 674, 680-81 (5th Cir.
2001) (involving a failure to promote claim); 29 U.S.C. § 631(a). The order
dismissing the ADEA claim found deficiencies in the complaint’s failures to
identify the specific jobs for which Haskett applied or to allege that younger
applicants were hired. As to the former, however, Haskett did provide details
about the time period when he applied for jobs (started in November 12) and
how he applied (through postings on Landmen.net). As to the latter, even
though Haskett did not specifically allege that those hired were younger than
40, he did state the defendants were trying to replace its existing workforce
with younger, inexperienced employees who could be “easily manipulated.” To
be sure, Haskett’s complaint contains few details.         But given the liberal
construction afforded pro se pleadings, the facts provided are sufficient to state
a plausible ADEA claim and survive a Rule 12(b)(6) motion to dismiss. See
Leal, 731 F.3d at 413-16; Haskett v. T.S. Dudley Land Co., No. 14-41459, 2016
WL 2961790 (5th Cir. May 20, 2016) (reversing dismissal of similar complaint
filed by same defendant against different company). Accordingly, the district
court erred in dismissing Haskett’s suit against CLR and PLMC for failure to
state a claim upon which relief may be granted. See id. at 416.




                                        3
    Case: 15-40595   Document: 00513648739    Page: 4   Date Filed: 08/23/2016


                               No. 15-40595

      We review the denial of leave to amend a complaint for abuse of
discretion. Raj v. Louisiana State Univ., 714 F.3d 322, 331 (5th Cir. 2013).
Haskett has not demonstrated that the district court abused its discretion
because he acknowledges that any changes to his already amended complaint
would have been minor and fails to note any material facts he would have
included in the amendments. See Brewster v. Dretke, 587 F.3d 764, 768 (5th
Cir. 2009).
      We VACATE the dismissal of Haskett’s suit against CLR and PLMC,
AFFIRM the dismissal of his claims against WLS, his requests for a
declaratory judgment, and request for relief under the theory of respondeat
superior, and REMAND for further proceedings.




                                     4